UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


INTERNATIONAL INTERNSHIP                              )
PROGRAMS,                                             )
                                                      )
              Plaintiff,                              )
                                                      )   Civil Case No. 10-1234 (RJL)
            v.                                        )
                                                      )
JANET NAPOLITANO, et al.,                             )
                                                      )
              Defendants.                             )

                                         ~
                              MEMORANDUM OPINION
                             (Marc~ 2012) [Dkt. #33, #37]

       On December 1, 2010, plaintiff International Internship Programs ("lIP" or

"plaintiff') filed its second amended complaint against the Secretary of the U.S.

Department of Homeland Security, Janet Napolitano; the U.S. Citizenship and

Immigration Services (the "USCIS"); the Director of the USCIS; the Chief of the USCIS

Administrative Appeals Office; the Director of the Vermont Services Center; the

Attorney General of the United States; and the United States (collectively, "defendants"),

alleging violations of the Administrative Procedure Act ("APA"), 5 U.S.C. § 551, et seq.,

and the Regulatory Flexibility Act ("RFA"), 5 U.S.C. § 601, et seq. Second Am. CompI.,

Dec. 1,2010 [Dkt. #9],-r,-r 7-11, 158-201. On December 3,2010, plaintiff filed a Motion

for Preliminary Injunctive Relief. Mot. for Prelim. Inj. [Dkt. #10]. A hearing was held

on December 21,2010, and this Court denied the motion on July 19,2011. Mem.Op.

("Prelim. Inj. Op."), July 19,2011 [Dkt. #29] at 2.


                                             1
       On February 21, 2012, our Circuit Court dismissed the plaintiffs appeal as moot

because the "intended period of employment [to which the Q-l visas applied] ended on

January 24,2012," and "[t]he parties no longer h[ad] a legally cognizable interest in the

determination of whether the preliminary injunction was properly denied." Int't

Internship Programs v. Napolitano, et at., No. 11-5197,2012 WL 555580, at *1 (D.C.

Cir. Feb. 21, 2012) (citation and internal quotation marks omitted). The Court of Appeals

"express[ed] no opinion on the merits of lIP's claims." Id.

       On August 16, 2011, defendants filed a Partial Motion to Dismiss and Partial

Motion for Summary Judgment ("Defs.' Mot.") [Dkt. #33]. Plaintiff, in tum, filed a

Cross-Motion for Summary Judgment ("Pl.'s Mot.") [Dkt. #37]. Upon review of the

pleadings, I the applicable law, and the entire record herein, the Court GRANTS

defendants' motion and DENIES plaintiffs motion.

                                    BACKGROUND
I.     International Internship Program

       lIP is an I.R.C. § 501(c)(3) non-profit corporation that sponsors a cultural

exchange program in which visitors from Japan, Korea, Thailand, and China travel to the

United States. Second Am. Compl.     ~~   6, 44. Program participants are nonresident alien




       I On February 9, 2012, defendants filed a Suggestion of Mootness [Dkt. #44],
notifying the Court that the validity periods for the Q-l visas sought by lIP had expired.
Plaintiff responded on February 24,2012 [Dkt. #45]. Those arguments have been
considered by this Court in advance of this decision.
                                               2
visitors 2 who work in primary, secondary, and other educational institutions (the "host

schools") instructing on "the attitude, the customs, history, heritage and traditions of the

[participants'] home country." Id. ~~ 42,45. Each host school determines the exact

curriculum offered, but lIP monitors the programs to ensure compliance with lIP

guidelines. Id   ~~   48-64. The program typically lasts for an academic "semester." Id.

~~   72, 85. Participants pay between $5,400 and $8,600 to participate in the program,

Certified Administrative Record ("CAR"), Aug. 16,2011 [Dkt. #35] at 2498, and in

exchange, lIP places the participants in host schools and applies for and secures Q-l

cultural visas 3 for them. Second Am. Compl. ~~ 42, 65. lIP also provides a $100 per-

month stipend for incidentals to each participant plus $200 per month to a host family

that provides the participants with board, meals, and other expenses. Id. ~~ 87, 115; PI.' s
                                                                        4



Mot. at 11; CAR at 73,2505. Importantly, neither lIP nor the host schools pay the

program participants for their work. Second Am. Compl. ~~ 43, 116; Pl.'s Mot. at 26.




        2lIP refers to the nonresident alien visitors as "cultural exchange visitors,"
"interns," and "program participants." See Second Am. Compl. ~~ 42,43, 89. I will use
these terms interchangeably.
       3 Q-l visas authorize entry into the United States for cultural exchange visitors
who meet certain statutory and regulatory qualifications. See 8 U.S.C. § IlDl(a)(15)(Q);
8 C.F.R. § 214.2(q) (statute and regulation governing "Q-l" visas).
        4Plaintiff contends that the participation fees are paid to the lIP's U.S. affiliate in
the participant's home country and not to the U.S. non-profit corporation which is the
plaintiff in this litigation. CAR at 2505. It appears that the stipend and host family
allowance are then paid out of these participation fees. See Second Am. Compl. ~ 125;
PI.' s Mot. at 17 (quoting the lIP Program Fee Schedule which provides "that the program
fee 'includes orientation materials, placement monitoring, home stay accommodation and
three meals daily, transportation to and from school a US$100 per month [allowance],
and airport pick up on arrival. "').

                                               3
II.    Statutory and Regulatory Requirements For Q-l Visas

       As part of the Immigration Act of 1990, Pub. L. No. 101-649, 104 Stat. 4978,

Congress introduced Q-l visas to create an international cultural exchange program "to

enhance the knowledge of the diversity of other cultures." Mem. in SUpp. ofDefs.' Mot.

("Defs.' Mem. "), Aug. 16, 2001 [Dkt. #33-1] at 4 (quoting H.R. Rep. No. 101-723(I),

at 81 (1990), reprinted in 1990 U.S.C.C.A.N. 6710, 6751); 8 U.S.C. § 1101(a)(15)(Q).

After a period of public notice and comment, the final Q-l rule and regulations were

published in November 1992. Defs.' Mem. at 4; PI.'s Mot. at 25. As part of this final

publication, and pursuant to the RF A, USCIS 5 "certifie[d] that this rule w[ ould] not have

a significant adverse economic impact on a substantial number of small entities." 57 Fed.

Reg. 55056, 55060 (Nov. 24 1992) (codified at 8 C.F.R. pt. 214); Defs.' Mem. at 10-11.

       To obtain a Q-l visa, a U.S. employer must simultaneously petition USCIS for

Q-l status for the cultural exchange visitor named in the petition and for approval of the

employer's international cultural exchange program. 8 C.F.R. § 214.2(q)(3)(i). The

cultural exchange visitor's petition will be accepted if, as part of an approved cultural

exchange program, he or she "engage[s] in employment or training of which the essential

element is the sharing with the American public, or a segment of the public sharing a

common cultural interest, of the culture of the alien's country of nationality." Id. To

gain approval of its cultural exchange program, the employer must demonstrate three


       5In 1992, and until 2002, the Immigration and Naturalization Service oversaw the
Q-l visa program. USCIS inherited the program under the Homeland Security Act of
2002, Pub. L. No. 107-296, 116 Stat. 2135. See Defs.' Mem. at 1 n.1. For purposes of
consistency, however, I will continue to reference the USCIS.

                                              4
elements: (1) "accessibility to the public" such that "the American public, or a segment

of the public sharing a common cultural interest, is exposed to aspects of a foreign culture

as part of a structured program"; (2) a cultural component "which is an essential and

integral part of the international cultural exchange visitor's employment or training"; and

(3) a work component which "may not be independent of the cultural component of the

international cultural exchange program." Id. § 214.2(q)(3)(iii). Critical to this work

component is the employer's "financial ability to remunerate the participant(s)" and its

obligation to "offer the alien(s) wages and working conditions comparable to those

accorded local domestic workers similarly employed." Id. § 214.2(q)(4)(i)(D)-(E)

(emphasis added); see also Second Am. Compl.     ~~   35, 40; Defs.' Mem. at 13. Once

approved, the visa is valid "for the duration of the program, which may not exceed

15 months." 8 C.F.R. § 214.2(q)(3)(ii).

III.   USCIS Review of lIP's Visa Petitions

       This action arises from decisions by the Vermont Services Center ("VSC") and

USCIS Administrative Appeals Office ("AAO"), the USCIS appellate body, (together,

the "USCIS") denying, in whole or in part, three of lIP's Q-l visa petitions. Pl.'s Mot.

at l. In August 2009, lIP filed a Q-l petition with the VSC for eighteen visas. CAR

at 2-4. After issuing a Request for Evidence ("RFE") and receiving plaintiffs response,

id. at 59-62, 68-77, the VSC approved the petition and certified its decision to the AAO,

id. at 39-44; see also Pl.'s Mot. at 5-8. The AAO affirmed the decision but advised the

VSC to reconsider the duration of the visas because lIP did not establish "that the

[interns] would be performing services consistent with the program during the summer

                                             5
months." CAR at 34-37; PI.'s Mot. at 8-9. After issuing a second RFE, CAR at 31-32,

the VSC approved the visas but limited their duration to conform to the schools'

academic calendar, id. at 1461; PI.'s Mot. at 9. Plaintiff is challenging this limitation. 6

       In January 2010, lIP filed a second petition for Q-1 visas. CAR at 1362-65; Pl.'s

Mot. at 9. After requesting additional information and reviewing plaintiff s RFE

response, CAR at 1377-90; PI.'s Mot. at 9, the VSC denied the petition because, among

other reasons, the interns would not "receive wages comparable to those of local

domestic workers similarly employed," CAR 1357-1361; PI.'s Mot. at 10. On review,

the AAO affirmed the denial, noting that the regulations require the employer to pay the

interns "actual wages." CAR at 1207-08; PI.'s Mot. at 12. Plaintiff is now challenging

AAO's subsequent denial of its motion to reconsider. CAR at 791, 805-06; PI.'s Mot.

at 12-13.

       Plaintiff admits that it considers the cultural exchange visitors to be unpaid

volunteers, CAR at 814, and argues that the most comparable local domestic workers are

unpaid interns or Americorps volunteers, PI.'s Mot. at 11-12. However, the AAO,

relying on the Department of Labor's Occupational Outlook Handbook, found the

cultural exchange visitors' responsibilities to be comparable to teacher assistants,

requiring equivalent wages. CAR at 798-99. The AAO noted that, under the program's

current design, the "[interns] may have a greater financial obligation to [lIP] than [lIP]

does to the [interns]" because the interns must pay various fees and travel expenses in

       6 Plaintiff is challenging this limitation despite the fact that plaintiff agreed to it.
"lIP agreed to modify the duration [of the visa] to conform to the school year." Second
Am. Compi. ~ 72.
                                                6
order to even participate in the program. 7 Id. at 1206. Accordingly, the AAO concluded

that the structure of the program "is contrary to the regulatory requirements that must be

adhered to by qualified employers." Id. at 1207.

       In October 2010, lIP filed a third petition for Q-l visas. Id. at 2258-60. Again,

the VSC issued an RFE to which plaintiff responded. Id. at 2497-2500,2502-11. The

VSC rejected the petition because "the regulations require that [lIP] pay the [interns]

actual wages commensurate with their duties," id. at 2255-56, and plaintiff amended its

complaint to challenge this denial.

       Plaintiff now contends: (1) that the USCIS's denials of lIP's Q-l visa petitions

were "arbitrary, capricious, not in accordance with law, in excess of statutory limitations,

short of statutory right, ... contrary to Constitutional Right and Privilege, [and] not

supported by substantial evidence," Second Am. Compl., Prayer for Relief~ 1 (Counts

I-IV, together, the "APA claims"); (2) that USCIS effectively amended the Q-l

regulation through its instant decisions and, in violation of the APA, did not publish the

amendment for notice and comment, Second Am. Compl.             ~~   194-97 (Count V); and

(3) that USCIS violated the RF A by not conducting a new small-entity impact analysis

"in association[] with its changed views" and "revised gloss on the regulation," PI.'s

Opp'n to Defs.' Mot. ("PI.'s Opp'n"), Oct. 2, 2011 [Dkt. #39] at 2-3; Second Am. Compl.




       7  Indeed, plaintiff confirms that "[t]here is little question that it costs the cultural
visitors/interns more to participate in the lIP-US program than they receiver] in cash
back." CAR at 815.

                                                7
~~   198-201 (Count VI). Plaintiff seeks declaratory and injunctive relief in addition to

costs and expenses. 8 Second Am. Compl., Prayer for Relief~~ 1-4.

                                    STANDARD OF REVIEW

        Defendants move to dismiss plaintiff s claims for failure to state a claim upon

which relief can be granted, for lack of subject-matter jurisdiction, as barred by the

statute of limitations, and on grounds of moot ness. Defs.' Mem. at 1-2. Defendant

additionally moves, in the alternative, for summary judgment on plaintiffs APA claims.

Id. at 3.

        "While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiffs obligation to provide the grounds of his

entitle[ment] to relief requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do." Bell Atl. Corp. v. Twombly,

550 U.S. 544,555 (2007) (citations and internal quotation marks omitted) (alteration in

original). The "complaint must contain sufficient factual matter, accepted as true, to

'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 129 S. Ct. 1937,

1949 (2009) (citation omitted). "[T]he court need not accept inferences drawn by

plaintiffT] if such inferences are unsupported by the facts set out in the complaint."

Kowal v. MCl Commc'ns Corp., 16 F.3d 1271,1276 (D.C. Cir. 1994). The court may,


        8In its complaint, plaintiff requests "a mandatory injunction requiring the
defendants to approve, nunc pro tunc, the lIP's 1-129 petitions." Second Am. Compl.,
Prayer for Relief~ 2. Plaintiff admits that the Court may be limited in its ability to
provide this relief. Id. ~ 1. I agree. If plaintiff were to prevail on its APA claims, the
Court, at most, may remand to the agency for further proceedings. Cnty ofL.A. v.
Shalala, 192 F.3d 1005, 1011 (D.C. Cir. 1999).
                                               8
however, consider "any documents either attached to or incorporated in the complaint

and matters of which [the court] may take judicial notice." EEOC v. St. Francis Xavier

Parochial Sch., 117 F.3d 621,624 (D.C. Cir. 1997).

       A court may also dismiss a complaint, or any portion of it, that does not fall within

the court's subject-matter jurisdiction. Fed. R. Civ. P. 12(b)(1). Article III, Section 2 of

the Constitution limits the jurisdiction of the federal courts to "actual [c lases and

[c]ontroversies." Utah v. Evans, 536 U.S. 452, 459 (2002) (citing U.S. Const. art. III,

§ 2, cl. 1) (internal quotation marks omitted). Thus, if an event occurs that renders it

impossible for the Court to "grant any effectual relief whatever to a prevailing party," the

case must be dismissed as moot. Beethoven. com LLC., et al. v. Librarian of Congress,

394 F.3d 939, 950 (D.C. Cir. 2005) (citations and internal quotation marks omitted).

       When deciding a motion for summary judgment in a case involving a review of

final agency action, "the Court's role is limited to reviewing the administrative record."

Air Transport Ass'n ofAm., Inc. v. Nat 'I Mediation Bd., 719 F. Supp. 2d 26,32 (D.D.C.

2010). "[T]he function of the district court is to determine whether or not as a matter of

law the evidence in the administrative record permitted the agency to make the decision it

did." Stuttering Found. ofAm. v. Springer, 498 F. Supp. 2d 203,207 (D.D.C. 2007)

(quoting Occidental Eng'g Co. v. INS, 753 F.2d 766, 769-70 (9th Cir. 1985)); see also

Fed. R. Civ. P. 56(a).




                                               9
                                        ANALYSIS

       Plaintiff alleges that the defendants violated the procedural requirements of the

RFA and APA when they limited and denied lIP's petitions for Q-l visas. In addition to

procedural issues, plaintiff alleges that defendants' decisions should be found unlawful

under the APA for (1) requiring actual wages to be paid; (2) finding the interns' working

conditions comparable to teaching assistants; and (3) limiting lIP's program to the

schools' academic calendar. Plaintiff contends that its program complies with all of the

Q-l regulation requirements and the interns, as unpaid volunteers, are sufficiently

compensated. Defendants argue that their decisions to deny plaintiffs visa petitions are

supported by substantial evidence and subject to highly deferential judicial review.

Defendants additionally argue that plaintiffs APA claims are moot. Unfortunately for

the plaintiff, I agree with the defendants and, for the reasons that follow, GRANT

defendants' Partial Motion to Dismiss and Partial Motion for Summary Judgment.

I.     Plaintiff Fails to State a Claim Under the RFA.

       Under the Regulatory Flexibility Act, when an agency proposes or promulgates a

new rule, it is required to conduct a "regulatory flexibility analysis ... describ[ing] the

impact of the ... rule on small entities" (the "small-entity impact analysis"). 5 U.S.C.

§§ 603(a), 604. However, no such analysis is required "if the head of the agency certifies

that the rule will not ... have a significant economic impact on a substantial number of




                                              10
small entities.,,9 Id. § 605(b). An agency's compliance with § 605(b) may be reviewed if

"a small entity ... is adversely affected or aggrieved by final agency action"-that is, the

issuance ofa final rule or regulation. Id. § 611(a)(1); Us. Telecom Ass 'n v. FCC, 400

F.3d 29,42,42 n.27 (D.C. Cir. 2005) (agency order adopting proposed rule was a

legislative rule and therefore subject to judicial review for compliance with the RF A).

The parties agree that the statute of limitations for this cause of action is one year. PI.' s

Opp'n at 2; Defs.' Reply to PI.'s Opp'n ("Defs.' Reply"), Oct. 31, 2011 [Dkt. #42] at 8;

see also 5 U.S.C. § 611(a)(3)(A) ("A small entity may seek ... review during the period

beginning on the date of final agency action and ending one year later.").

       Plaintiff concedes that USCIS complied with the RF A when it first promulgated

the Q-l visa regulations. 1O Second Am. Compi. ~~ 198-99; PI.'s Mot. at 34. Plaintiff

contends only that the USCIS effectively amended the Q-1 visa regulations when it

denied lIP's petitions, thereby violating the RFA by not conducting a small-entity impact

analysis at that time. PI.'S Mot. at 34-35; Pl.'s Opp'n at 3. I disagree.




        9 At the time the Q-I regulations were promulgated, the RF A required only that
the certification include "a succinct statement explaining the reasons for such
certification." 5 U.S.C. § 605(b) (1980). The RFA was amended in 1996 by the Small
Business Regulatory Enforcement Fairness Act of 1996, Pub. L. No. 104-121, 110 Stat.
866 (codified as amended at 5 U.S.C. §§ 601-612), and now requires "a statement
providing the factual basis for such certification." 5 U.S.C. § 605(b).
       10  To the extent plaintiff challenges USCIS' s compliance with the RF A upon
initial promulgation of the Q-1 regulations, the cause of action is barred by the statute of
limitations. Plaintiff had one year from the date the regulation was issued in 1992 to file
suit, 5 U.S.C. § 611(a)(3)(A); plaintiff did not file its complaint until 2010.

                                               11
       A "rule" under the RF A is any rule requiring notice and comment pursuant to

§ 553(b) of the APA.ll 5 U.S.C. § 601(2). "[I]fan agency adopts 'a new position

inconsistent with' an existing regulation, or effects 'a substantive change in the

regulation,'" the agency must comply with the notice and comment requirements of the

APA and, in tum, the small-entity analysis requirements of the RFA.      us. Telecom
Ass 'n, 400 F.3d at 35,42 (quoting Shalala v. Guernsey Mem 'I Hosp., 514 U.S. 87, 100

(1995) (emphasis in original). The APA specifically exempts from its notice and

comment requirements "interpretive rules, general statements of policy, or rules of

agency organization, procedure, or practice." Id. § 553(b)(A). An interpretive rule is an

"agency's reading of a statute or rule. It does not intend to create new rights or duties,

but only reminds affected parties of existing duties." Orengo Caraballo v. Reich, 11 F.3d

186,195 (D.C. Cir. 1993) (citation and internal quotation marks omitted). "A statement

seeking to interpret a statutory or regulatory term is, therefore, the quintessential example

of an interpretive rule," particularly "in the course of an adjudication." Id.

       To the extent plaintiff contends that the USCIS's denial of its visa petitions

"repudiate[d]" or "amend[ed] the Q-l regulation" such that the USCIS promulgated a

"rule" under the RF A requiring a small-entity impact analysis, PI. 's Mot. at 34-35; see




       II Under the AP A, a "rule" is defined as "the whole or a part of an agency
statement of general or particular applicability and future effect designed to implement,
interpret, or prescribe law or policy or describing the organization, procedure, or practice
requirements of an agency." 5 U.S.C. § 551(4).
                                              12
also PI.'s Opp'n at 3, I completely reject this contention. 12 Plaintiff has put forth no case

law to support its assertion. USCIS's denials of lIP's petitions are neither "inconsistent

with" nor "a substantive change in" the Q-l visa regulation; at most, the denials represent

an interpretive rule. Here, USCIS interpreted each statutory component as part of its

review of lIP's visa petitions. See, e.g., CAR at 43 (AAO referring to the application and

approval process as a "proceeding"). USCIS's interpretation that the regulations required

employers to pay "actual wages" imposed no new duties on lIP. Since its promulgation,

the Q-l regulations have required employers to pay "wages ... comparable to those

accorded local domestic workers." 8 C.F.R. § 214.2(q)(4)(i)(D). Similarly, the

regulations have always required the work component to "serve as the vehicle to achieve

the objectives of the cultural component." Id. § 214.2(q)(3)(iii). USCIS's decisions were

not "rules" under the RF A; therefore, plaintiff fails to state a claim for relief under the

RFA. 13



       12 Additionally, I reject any suggestion by the plaintiff that the USCIS was
required to conduct periodic small-entity impact analyses. See 5 U.S.C. § 610. By
certifying under § 605(b) that the regulations "will not ... have a significant economic
impact on a substantial number of small entities," the USCIS exempted itself from these
periodic reviews. 5 U.S.C. § 605(b). Indeed, while a regulation may have a "significant
economic impact" on one small entity, see PI.' s Mot. at 35; PI.' s Opp' n at 3, the RF A is
concerned with a regulation's "economic impact on a substantial number of small
entities," 5 U.S.C. § 605(b) (emphasis added), and plaintiff has provided no evidence of
such an impact.
       13 For these reasons, Count V of plaintiffs complaint is also dismissed. Plaintiff
alleges that the USCIS violated the APA when it effectively amended the Q-l regulations
through its denials and did not publish the amendment for notice and comment. Second
Am. CompI. ~~ 195-97. Because, as discussed above, USCIS's denials did not constitute
a "rule," the agency was not required to comply with the AP A's notice and comment
procedures. 5 U.S.C. §§ 551(4), 553(b)-(c).

                                              l3
II.    Plaintiff's APA Claims Are Moot.

       On the face of its complaint, plaintiffs APA claims are indisputably moot.

Plaintiff sought injunctive and declaratory relief for visas valid through January 24,

2012. 14 CAR at 2260. As this date has long since passed, the Court is unable to grant

any effectual relief. Beethoven. com LLC., et ai., 394 F.3d at 950. Undaunted, plaintiff

argues that this case falls within the "capable of repetition but evading review" exception

to the mootness doctrine. 15 Pl.'s Opp'n to Defs.' Suggestion of Mootness ("Pl.'s Opp'n

Mootness"), Feb. 24, 2012 [Dkt. #45] at 4. This exception, however, only applies in

"exceptional situations," where both "(1) the challenged action [is] in its duration too


       14 Chronologically, plaintiffs petitions sought approval for Q-1 visas valid
through November 14,2010, CAR at 4, February 28, 2011, id. at 1364, and January 24,
2012, id. at 2260.
       15 Plaintiff also contends that this is a challenge to an "ongoing policy" and,
therefore, an exception to the mootness doctrine. I disagree. Plaintiff appears to be
arguing that the USCIS' s petition denials are indicative of some broader agency policy.
Pl.'s Opp'n at 1-2; Pl.'s Opp'n Mootness at 4-5. However, plaintiff has not demonstrated
that there is any policy, guideline, or memorandum to this effect. The petition denials are
three distinct decisions by the USCIS in three individual proceedings based on the facts
presented in the petitions-not reflective of an agency-wide policy. See, e.g., CAR at 37
(AAO affirming petition approval after reviewing the entire record but suggesting VSC
review the proposed program dates and request additional evidence to clarify summer
work details); CAR at 1196, 1203-08 (AAO affirming petition denial after reviewing
plaintiff s petition, its brief in support of its petition, and additional documentary
evidence submitted in response to VSC's RFE, noting the plaintiffs failure to provide
adequate information regarding the participants' summer activities and compensation as
requested); CAR at 803-05 (AAO denying plaintiffs motion to reconsider its petition and
affirming its decision, citing plaintiffs sustained inability to provide adequate
information concerning participants' work duties and type of compensation). See also
Super Tire Eng'g Co. v. McCorkle, 416 U.S. 115, 118, 122 (1974) (applying the
"ongoing policy" exception to mootness doctrine in a challenge to regulations); Better
Gov't Ass'n v. Dep't ojState, 780 F.2d 86,89,91-92 (D.C. Cir. 1986) (applying the
"ongoing policy" exception to mootness doctrine in an action challenging agency
guidelines ).
                                             14
short to be fully litigated prior to cessation or expiration, and (2) there [is] a reasonable

expectation that the same complaining party [will] be subject to the same action again."

Spencer v. Kemna, 523 U.S. 1, 17 (1998) (alterations in original) (citations and internal

quotation marks omitted). "[B]oth Supreme Court and circuit precedent hold that orders

of less than two years' duration ordinarily evade review." Burlington N R.R. Co. v.

Surface Transp. Bd., 75 F.3d 685, 690 (D.C. Cir. 1996). To be capable of repetition,

"there must be a reasonable expectation or demonstrated probability that the same

controversy will recur involving the same complaining party." Spirit ofthe Sage Council

v. Norton, 411 F.3d 225, 230 (D.C. Cir. 2005) (citation and internal quotation marks

omitted).

       The plaintiffs instant action may "evade review" because Q-l visas are valid for,

at most, a period of fifteen months, 8 C.F.R. § 214.2(q)(3)(iii)(A), but there is no

reasonable expectation or probability that this same controversy will recur. Before 2009,

USCIS had a seventeen-year history of approving plaintiff s visa petitions. PI.' s Opp'n
                                                                                                16
at 2. In fact, one of the petitions currently before the Court was approved by USCIS.

Second Am. Compi.       ~   72. Although plaintiff declared that it will file future Q-l visa

petitions, Declaration of Frederic W. Schwartz, Jr., Ex. 1 to PI.'s Opp'n Mootness,

Feb. 23, 2012 [Dkt. # 45-1]      ~   7, this alone is insufficient to show probability or

reasonable expectation of denial in light of the long history of approvals. See, e.g.,

Spencer, 523 U.S. at 17 (finding petitioner's habeas claim challenging allegedly

unconstitutional parole revocation procedures not capable of repetition, and therefore

       16   Plaintiff is challenging the duration of the approved visa. PI.'s Mot. at 9,31-33.
                                                   15
moot, because petitioner has not "demonstrated a reasonable likelihood that he will once

again be paroled and have that parole revoked"). Because plaintiffs APA claims are

moot, they must be dismissed for a lack of subject-matter jurisdiction.

III.   USCIS's Decisions to Deny lIP's Q-l Visa Petitions Were Not Arbitrary,
       Capricious, Contrary to Law, Contrary to Constitutional Right, or
       Unsupported by Substantial Evidence.

       Even if this Court were to find jurisdiction over plaintiffs APA claims, the claims

would not survive defendants' motion for summary judgment, because the defendants'

decisions easily withstand review under the APA. How so?

       Review of final agency action under the AP A is highly deferential. AT&T Corp.

v. FCC, 86 F.3d 242, 247 (D.C. Cir. 1996). The APA requires a court to set aside final

agency action that it finds to be "arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law"; or "contrary to constitutional right, power,

privilege, or immunity"; or "in excess of statutory jurisdiction, authority, or limitations,

or short of statutory right." 5 U.S.C. § 706(2)(A)-(C). A court must also set aside an

agency decision if it is "unsupported by substantial evidence" in the record. 5 U.S.C.

§ 706(2)(E); AT&T Corp., 86 F.3d at 247. But agency action is unsupported by

"substantial evidence" only when it lacks what "a reasonable mind might accept as




                                              16
adequate to support a conclusion.,,17 Schoenbohm v. FCC, 204 F.3d 243,246 (D.C. Cir.

2000) (quoting Consolo v. Fed. Mar. Comm 'n, 383 U.S. 607, 619-20 (1966) (internal

quotation marks omitted). "Because this standard is 'something less than the weight of

the evidence, ... the possibility of drawing two inconsistent conclusions from the

evidence does not prevent an administrative agency's finding from being supported by

substantial evidence.'" Id. (quoting Consolo, 383 U.S. at 620). Indeed, section 706 of

the AP A requires this Court to consider the administrative record in its entirety to

determine the factors the agency considered in making its decision. 5 U.S.C. § 706; see

Citizens to Pres. Overton Park, Inc. v. Volpe, 401 U.S. 402, 419-20 (1971).

       As noted in my earlier opinion denying plaintiffs request for a preliminary

injunction, because plaintiff invites the Court to review USCIS' s construction of the Q-l

visa statute and the application of its relevant regulations, see 8 U.S.C. § 1101(a)(15)(Q);

8 C.F.R. § 214.2(q), USCIS is entitled to due deference under Chevron, U.S.A., Inc. v.

Natural Resources Defense Council, Inc., 467 U.S. 837 (1984). Prelim. Inj. Op. at 8.

Such deference is appropriate here, of course, because USCIS interpreted and applied the

       17  Plaintiff appears to argue that the Court must determine whether the "USCIS
reached its decision utilizing a preponderance of the evidence test." PI.'s Mot. at 19-20
(citing Matter of Chaw athe, 25 I. & N. Dec. 369, 375-76 (AAO 2010) (interpreting
8 U.S.C. § 1427(b), a statute irrelevant to the matter before the Court)). Plaintiff also
contends that "USCIS was required in each instance to articulate the contrary and
preponderant substantial evidence on which it relied." PI.' s Mot. at 22. This is incorrect.
While "an agency's refusal to consider evidence bearing on the issue before it constitutes
arbitrary agency action," an agency need only provide "a brief statement of the grounds
for [its] denial." Butte Cnty, Cal. v. Hogen, 613 F.3d 190,194 (D.C. Cir. 2010) (citations
and internal quotation marks omitted). Furthermore, the inquiry "turns not on how many
discrete pieces of evidence [USCIS] relies on, but on whether that evidence adequately
supports its ultimate decision." Fla. Gas Transmission Co. v. FERC, 604 F.3d 636,645
(D.C. Cir. 2010).
                                             17
relevant statutory and regulatory provisions to deny plaintiff's Q-l visa petitions. See

Citizens Exposing Truth About Casinos v. Kempthorne, 492 F.3d 460,466 (D.C. Cir.

2007) (Chevron deference applies even in the absence of formal rulemaking or

adjudication when agency action has the force of law).

       Chevron analysis, of course, is a two-step framework that requires the court to first

determine "whether Congress has directly spoken to the precise question at issue," and

then, if the intent of Congress is unclear, requires the court to review whether the

interpretation offered by the agency is "based on a permissible construction of the

statute.,,18 Chevron, 467 U.S. at 842-43. Here, although Congress raised the issue of the

conditions of, and wages due to, cultural exchange programs participants, it did not speak

directly to the meaning of several of the terms used in 8 U.S.C. § 1l01(a)(15)(Q). Thus,

the limited inquiry for this Court is whether USCIS's position is "permissible"-that is,

whether USCIS offered a reasonable construction or application of the Q-l visa statute

and its relevant regulations. For the following reasons, I believe the USCIS's positions

are, in fact, quite permissible.

       In short, plaintiff's APA challenges focus on three issues: (1) the USCIS's

determination that the interns were teacher assistants, Second Am. CompI.     ~~   169, 171,

179-80, 189-91; (2) the USCIS's determination that the interns were to be paid an "actual

wage," id.   ~~   163-164, 168, 170, 173-74, 178, 187; and (3) the USCIS's decision to limit


        18 Plaintiff argues that Chevron does not apply to the case at hand because "the
intent of Congress could not have been clearer." PI.'s Opp'n at 9. Plaintiff then
inexplicably notes that the parties "diverge" on the statute's meaning. Id. By its own
language, lIP admits that Congressional intent is unclear.

                                               18
the visas' validity to the schools' academic calendar, id. ~ 167, 177, 192. 19 First, the

Court must address again plaintiffs Department of Labor ("DOL") argument. Plaintiff

argues that the USCIS misapplied or misconstrued the DOL's regulations in determining

the comparable domestic worker and calculating the comparable wage. Pl.'s Mot.

at 23-24. I disagree. As I have previously stated: Congress delegated authority to the

Department of Homeland Security (and thus, to USCIS)-not the DOL-to regulate

international cultural exchange programs. See 8 C.F.R. § 214.2(q)(l)(iii); Prelim. Inj.

Mot. at 8 n.8, 11. This authority undoubtedly extends not only to USCIS's

determinations of whether a nonimmigrant alien is being paid wages "comparable

to ... local domestic workers," 8 C.F.R. § 214.2(q)(4)(i)(D); Prelim. Inj. Op. at 11, but

also to whether a nonimmigrant alien is experiencing "working conditions comparable

to ... local domestic workers," 8 C.F.R. § 214.2(q)(4)(i)(D), and to whether an employer

"[m ]aintains an established international cultural exchange program in accordance with

the requirements set forth" in the Q-l regulations, id. § 214.2(q)(4)(i)(A). Furthermore,

while the regulations for other nonimmigrant visas specifically require DOL

involvement, the Q-l visa regulations contain no such condition. See, e.g., 8 C.F.R.

§ 214.2(h)(2)(i)(E) (requiring H-IC, H-IB, H-2A, or H-2B petitions to include a DOL


       19 Plaintiff additionally alleges that the VSC's November 2010 denial of lIP's Q-l
visa petition was, as a whole, unsupported by substantial evidence. Second Am. Compl.
~ 193. In this denial, the VSC determined that the relevant regulations required lIP to pay
the interns "actual wages" and limited the visa duration to nine months because there was
insufficient evidence to show that the interns would "either participate in a local
educational summer program or in other activities in furtherance of the cultural visitors'
missions." CAR at 2256. Because these issues overlap with plaintiffs general
challenges, the Court will address them together.
                                              19
determination). Thus, the USCIS may consider DOL regulations in reviewing petitions,

but is not bound by their terms.

       USCIS, both in its interpretation of the statute and in its application of the

regulations, construes the "working conditions" of the interns to be "comparable to"

teacher assistants, the "local domestic workers similarly employed." 8 C.F.R.

§ 214.2(q)(4)(i)(D); 8 U.S.C. § l101(a)(15)(Q); CAR at 798-99. In contrast, plaintiff

argues that it "submitted considerable evidence" of the "working conditions enjoyed by

the lIP cultural visitors" and those of volunteers and unpaid interns-the local domestic

workers lIP argues are comparably employed, PI.' s Mot. at 21; PI.' s Opp' n at 10-but

that the USCIS "misconstrued [the] evidence" and "misapplied [the] DOL's position

description for []teacher's assistant" in making its determination. 2o PI.'s Mot. at 22. The

Court finds, however, that USCIS offered a reasonable construction of the regulation

supported by substantial evidence, see, e.g., CAR at 798-99 (reviewing lIP's petition,

response to RFE, and motion to reconsider its petition, the AAO determined that "the

level of time commitment, lesson preparation, teacher involvement and evaluation criteria

present in the [lIP's] program make the position directly comparable to a paid teaching

assistant rather than to those of a volunteer who offers services as a tutor or classroom




       20In fact, some of lIP's introductory materials directly refer to the interns as
"teaching assistants." CAR at 797.

                                             20
helper on an informal basis"), and plaintiff has offered no evidence to show that this

exp IanatlOn IS unreasonabl e. 21
         ..

       Similarly, the Court finds that in interpreting the statute and applying the

regulations, USCIS permissibly construed "same wages," 8 U.S.C. § 1101(a)(15)(Q), to

presuppose the payment of some wages to recipients of Q-l visas, CAR at 1207. Plaintiff

argues that, under DOL regulations, the interns are volunteers and, as such, can be and

are paid zero wages. Pl.'s Mot, at 26; Pl.'s Opp'n at 14. As the Court previously stated,

this argument ignores Congress' pronounced use of the term "wages" and the reasonable

implication that "wages" refers to some non-zero number. Prelim. Inj. Op. at 12. This

interpretation is particularly reasonable in light of the statute's legislative history.

Congress sought to protect wages by implementing "[s]afeguards in terms of wages and

working conditions ... in the bill," see Defs.' Mem. at 13 (quoting H.R. Rep. 101-723(1),

at 81 (1990), reprinted in 1990 U.S.C.C.A.N. 6710, 6751), and the USCIS specifically

noted that the program requirements "were designed to ensure that the sponsoring

employer ... has the resources to ... remunerate the cultural visitors," 57 Fed. Reg.

55056, 55058. Here, the USCIS concluded, based on the evidence, that the interns


        21 Plaintiffs repeated assertions that the interns' positions are comparable to
unpaid interns are to no avail. Regardless of the amount of evidence plaintiff submitted
to support its application, it was the USCIS'sjob to determine if lIP's petition met all of
the statutory and regulatory requirements ofQ-l visas. 8 C.F.R. § 214.2(q)(7). As long
as the USCIS "consider[ed] all the evidence," id. § 214( q)(7)(i), and made a reasonable
conclusion supported by substantial evidence, 5 U.S.C. § 706(2)(E), the Court cannot
find the decision "arbitrary, capricious, not in accordance with law, in excess of statutory
limitations, short of statutory right, ... contrary to Constitutional Right and Privilege,
[or] not supported by substantial evidence," Second Am. Compl., Prayer for Relief~ 1;
5 U.S.C. § 706(2).

                                               21
perfonned roles comparable to those of teacher assistants. CAR at 798-99. Based on

defendants' reasonable interpretation and plaintiffs admission that neither lIP nor the

host schools pay the interns wages,22 Second Am. CompI. ~~ 43, 116; PI.'s Mot. at 26,

this Court will uphold this conclusion.

       Finally, USCIS approves Q-l visas for the duration of time the "employer is

conducting an approved international cultural exchange program ... not [to] exceed

15 months." 8 C.F.R. § 214.2(q)(l)(iii). Upon review of lIP's petitions, the USCIS

found that lIP's program was not complying with the regulations' cultural and work

components during the summer and other extended breaks. See, e.g., CAR at 37; CAR


        22 Plaintiff appears to argue in the alternative that, if the regulations required lIP to
pay wages to the interns, then lIP did so in the fonn of room and board and monthly
stipends. See PI.'s Opp'n at 15-16. Using the Health and Human Services poverty line
determination, plaintiff estimated that the cultural exchange visitors received
compensation worth approximately $9,400. CAR at 811-12. Plaintiffs assertion fails for
two reasons. First, it ignores the fact that the monthly stipend and housing allowances
are paid out of the participation fees paid by the interns. Second Am. CompI. ~ 125; PI.' s
Mot. at 17. Second, as stated by the AAO in its June 2010 decision, "the relevant
comparison is whether the beneficiaries are receiving wages that are comparable to
domestic workers similarly employed, not whether the beneficiaries are receiving room
and board or other non-wage compensation comparable to a person living at or slightly
below the poverty line. The regulations at 8 C.F.R. § 214.2(0)(4)(i)(D) and
§ 214.2(l1)(ii) refer specifically to 'wages' and not to 'wages and/or other
compensation. '" CAR at 802-03 (emphasis in original).
        Plaintiff insists that "lIP has never claimed that by any calculation the sums paid
to the cultural exchange visitors even approaches the wages of a teacher assistant." PI.' s
Opp'n at 16. According to plaintiff, "[t]he Department of Labor has determined that the
2009 prevailing wage for 'teacher assistant' was $22,820.00 per annum." Second Am.
Compl. ~ 143. Plaintiff has, however, asserted that the interns received wages
comparable to Americorps volunteers. CAR at 1386. Plaintiff estimates that Americorps
volunteers receive compensation in the form of stipends, room and board, and transition
payment totaling approximately $12,000. CAR at 1206. Thus, even if the USCIS was
convinced that plaintiff paid the interns actual wages, the wages are not even comparable
to the domestic workers plaintiff alleges are similarly employed.
                                               22
at 32 (VSC requesting additional infonnation from IIP "establish[ing] what the [interns]

would be doing during the summer break period if the validity extends during those

months and how these activities would relate to your cultural programs with the host

schools"). Plaintiff offered limited evidence to support its assertion that the interns

"participate in a local educational summer program or in other activities in furtherance of

the [interns'] mission" during the extended breaks, see CAR at 1390, arguing that, in

previous years, interns worked at summer schools or camps or enrolled in English

language courses to improve their language skills, PI.' s Mot. at 31; CAR at 2510 ("A

copy of what the current participants did during the summer is attached. "); see CAR

at 2724-35 (emails and surveys from past interns describing their summer activities).

But, there is no guarantee that the interns will engage in these activities because summer

plans are not pre-arranged; rather the interns must seek out potential summer

opportunities once they arrive at their host schools. CAR at 1203-04, 2510. The USCIS,

recognizing that IIP could request an extension of the visas, CAR at 32; 8 C.F.R.

§ 214.2(q)(10), found that based on the evidence submitted, IIP was unable to establish

that the interns were engaging in cultural activities during the extended school breaks,23

CAR at 2256 (lIP's statement alone was "not sufficient to show that the [interns] will


        23 Notably, in its June 2010 denial, the USCIS observed that the visa approval
period would not have been limited to the academic year because IIP submitted copies of
contracts with the host schools in which the host schools were required to "identify
summer cultural activities and to acknowledge the requirement that participant[ s] take
part in such activities." CAR at 804. However, any participant "who remained in the
United States during a summer break solely for the purpose of traveling or studying
would not be in compliance with the ... program and would violate the terms of their
Q-l [visa], rendering them subject to removal." Id.

                                             23
actually be participating in a cultural program during this time"). The Court finds this to

be a reasonable interpretation.

       Because USCIS reasonably construed the Q-1 rule and regulations, and because

plaintiff offers no persuasive legal explanation to show how USCIS's interpretations of

the regulations are not reasonable, the Court finds that USCIS's denials ofplaintiffs Q-1

visa petitions were not contrary to law, arbitrary and capricious, contrary to constitutional

right and privilege,24 or unsupported by substantial evidence. As such, defendants'

motion must be, and is, GRANTED.




         24 lIP claims that, through its denials, the USCIS imposed "unlawful and improper
restrictions ... on its programs" depriving lIP of its "right to engage in its
business ... without due process." Second Am. CompI. ~~ 183-84, 186. Plaintiff argues
that approval of its "program is akin to a licen[ s]e" and is a "protectible [sic] property
interest." PI.' s Opp' n at 7. Plaintiff contends that it has a right to this purported license
based on USCIS's "pattern and practice of reviewing and approving the lIP's petitions."
Id. lIP does not have an effective license. "USCIS has approved many prior petitions
filed by [lIP], ... [but] each petition filing is a separate proceeding with a separate
record." CAR at 805 (citing 8 C.F.R. § 103.8(d». lIP can only obtain Q-1 visa approval
if it meets the statutory and regulatory requirements, and the USCIS "is not required to
approve applications or petitions where eligibility has not been demonstrated merely
because of prior approvals." Id. (citation omitted). Importantly, "there is no property
right in an immigrant visa." Smirnov v. Clinton, 806 F. Supp. 2d 1, 12 (D.D.C. 2011)
(citing United States ex reI. Knauffv. Shaughnessy, 338 U.S. 537, 542 (1950) ("[A]n
alien who seeks admission to this country may not do so under any claim of right ....
[It] is a privilege granted by the sovereign United States Government."». Furthermore,
plaintiff does not identify what process, if any, is due, and a general reference to the Fifth
Amendment is not a specific process due. Doe by Fein v. Dist. o/Columbia, 93 F.3d 861,
868 (D.C. Cir. 1996). To the extent plaintiff alleges that an RF A analysis and notice and
comment are the processes due, the Court has already determined that these procedures
were not required.
                                              24
                                   CONCLUSION

      For the reasons set forth above, defendants' Partial Motion to Dismiss and Partial

Motion for Summary Judgment [Dkt. #33] is GRANTED and plaintiffs Cross-Motion

for Summary Judgment [Dkt. #37] is DENIED. An Order consistent with this decision

accompanies this Memorandum Opinion.
                                                              I
      SO ORDERED.



                                                   United States




                                          25